DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian C. Whipps on 08/30/2022.
The application has been amended as follows:
In the claims:
“vapour” in claim 1, line 2 has been changed to -- vapor --.
“therein” in claim 5, line 1 has been changed to -- comprising --.
“wherein several” in claim 11, line 1 has been changed to -- wherein the several --.
“therein” in claim 13, line 1 has been changed to -- further comprising --.
“therein” in claim 14, line 1 has been changed to -- further comprising --.
“between guide” in claim 14, line 1 has been changed to -- between the guide --.
“and support” in claim 14, line 2 has been changed to -- and the support --.
“therein” in claim 15, line 1 has been changed to -- further comprising --.

Allowable Subject Matter
Claims 1-20 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a method for drying filter rods, the method comprising the steps of: providing a support surface for receiving an unwrapped filter rod on the support surface; guiding the unwrapped filter rod on the support surface by a guide element arranged above the support surface; and supplying a gas stream of compressed gas to the filter rod through the guide element to remove excess moisture from the filter rod when the unwrapped filter rod is transported along the support surface, before wrapping the filter rod with a wrapping material to form a wrapped filter rod.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, two of the closest prior art references found by the examiner were Cieslikowski et al. (WO 2014199284 A1), hereinafter Cieslikowski, and McArthur et al. (US 3,560,298), hereinafter McArthur.
Cieslikowski teaches providing an uwrapped filter rod (CR in Figure 1) as claimed, providing a support surface (surface of 102 in Figure 1) as claimed, guiding the unwrapped filter rod (CR) on the support surface (surface of 102 in Figure 1) by a guide element (10 in Figures 1-3, 12 and 13), and supplying a gas stream of compressed gas (as shown in Figure 3, Page 4 lines 21-28) through the guide element (10), before wrapping the filter rod (CR) with a wrapping material (103 in Figure 1) to form a wrapped filter rod (Page 4 lines 11-13), as claimed. However, the gas stream of compressed gas only serves to compress the filter rod (CR) and does not serve to remove excess moisture from the filter rod as claimed in claim 1. Hence Cieslikowski does not teach a method for drying filter rods as claimed in claim 1.
McArthur teaches a method for drying filter rods (23 in Figure 4), comprising: providing an uwrapped filter rod (23 in Figure 4) as claimed, providing a cylindrical guide element (21 in Figure 4) having a circular hole through which the filter rod (23) passes, and supplying a gas stream of compressed gas (as shown in Figure 4) through the guide element (21) to remove excess moisture from the filter rod (23) (Col. 6 lines 49-69). However, McArthur fails to teach a separate support surface above which the guide element is arranged, as claim in claim 1, and also expressly teaches against wrapping the filter rod with a wrapping material in Col. 3 lines 46-63.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731